Citation Nr: 0420211	
Decision Date: 07/26/04    Archive Date: 08/04/04

DOCKET NO.  96-27 634A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Phoenix, Arizona


THE ISSUES

1.  Entitlement to service connection for migraine headaches. 

2.  Entitlement to an initial rating in excess of 10 percent 
for gastroesophageal reflux disease (GERD).



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The veteran served on active duty from May 1974 to November 
1976.  

This matter came before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a rating decision of 
August 1995, by the Phoenix, Arizona, Regional Office (RO), 
which granted service connection for GERD with dyspepsia, and 
assigned this condition a 0 percent rating effective November 
30, 1994.  That decision also denied service connection for 
migraine headaches.  

On February 8, 2000, the veteran appeared and offered 
testimony at a hearing before the undersigned Veterans Law 
Judge (VLJ), sitting at the RO in Phoenix, Arizona.  A 
transcript of that hearing is of record.  

In May 2000, the Board remanded the case to the RO for 
further development.  By a rating action in February 2003, 
the RO increased the rating for GERD with dyspepsia, from 0 
percent to 10 percent, effective November 30, 1994.  That 
rating action confirmed and continued the previous denial of 
the veteran's claim of entitlement to service connection for 
migraine headaches.  

The issue of entitlement to service connection for migraine 
headaches is being remanded and is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.  

In the February 2003 rating decision, the RO granted service 
connection for generalized anxiety disorder with 
psychological factors and assigned this condition a 30 
percent disability rating effective November 30, 1994.  The 
veteran subsequently filed a timely NOD, and in February 2004 
the RO issued a Statement of the Case.  However, the record 
contains no substantive appeal with respect to the issue of 
entitlement to a rating in excess of 30 percent for 
generalized anxiety disorder with psychological factors, and 
that issue has not been certified for appeal.  Therefore, the 
issue of entitlement to an increased rating for generalized 
anxiety disorder with psychological factors is not in 
appellate status, and the Board has no jurisdiction over that 
matter.  See 38 U.S.C.A. §§ 7104, 7105 (West 2002); 38 C.F.R. 
§§ 20.101, 20.200, 20.201, 20.202 (2003).  


FINDING OF FACT

On June 30, 2004, prior to the promulgation of a decision in 
the appeal, the Board received notification from the veteran 
that she was withdrawing her claim for an increased rating 
for GERD with dyspepsia.  


CONCLUSION OF LAW

The criteria for withdrawal of the substantive appeal by the 
veteran concerning the issue of entitlement to an increased 
rating for GERD with dyspepsia have been met.  38 U.S.C.A. 
§ 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 
20.204(b), (c) (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
that fails to allege specific error of fact or law in the 
determination being appealed.  A substantive appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. §§ 20.202, 20.204(b) (2003).  
Withdrawal may be made by the veteran or by his or her 
authorized representative, except that a representative may 
not withdraw a substantive appeal filed by the veteran 
personally without the express written consent of the 
veteran.  38 C.F.R. § 20.204(c) (2003).  

The veteran was granted service connection for GERD with 
dyspepsia by rating action in August 1995.  The veteran 
subsequently perfected a timely appeal of the initial 
noncompensable evaluation assigned to her service-connected 
GERD with dyspepsia by filing a substantive appeal (VA Form 
9) on July 1, 1996.  In a February 2003 rating decision, the 
RO awarded an increased rating of 10 percent for GERD with 
dyspepsia.  In correspondence dated June 1, 2004, and 
received by the Board on June 30, 2004, the veteran withdrew 
her claim of entitlement to an initial rating in excess of 10 
percent for GERD with dyspepsia.  

Thus, the Board finds that the veteran withdrew her appeal as 
to the issue of entitlement to an initial rating in excess of 
10 percent for GERD with dyspepsia and, hence, there remain 
no allegations of errors of fact or law for appellate 
consideration on that issue.  Therefore, the provisions of 
the Veterans Claims Assistance Act (VCAA) are not applicable.  
Accordingly, the Board does not have jurisdiction to review 
the appeal as to claim of entitlement to an initial rating in 
excess of 10 percent for GERD with dyspepsia, and that issue 
is dismissed.  


ORDER

The claim of entitlement to an initial rating in excess of 10 
percent for GERD with dyspepsia is dismissed.  


REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act (VCAA).  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107 (West 2002).  In addition, 
VA promulgated regulations to implement the provisions of the 
law.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).  

The VCAA requires that VA must provide notice that informs 
the claimant (1) of the information and evidence not of 
record that is necessary to substantiate the claim, (2) of 
the information and evidence that VA will seek to provide, 
and (3) of the information and evidence that the claimant is 
expected to provide.  Furthermore, VA must "also request that 
the claimant provide any evidence in the claimant's 
possession that pertains to the claim."  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1).

The veteran essentially contends that she has a headache 
disorder which began during service.  At her personal hearing 
in February 2000, the veteran indicated that she began 
receiving clinical evaluation for headaches back in 1975.  
The veteran stated that she did not have problems with 
headaches prior to entering military service.  The veteran 
testified that she continued to receive treatment for 
headaches from 1975 to the present; she indicated that she 
was currently taking Imitrex tablets for her headaches.  The 
veteran indicated that, after her discharge from service, she 
received treatment from Dr. Jerry Dodson in Charleston, South 
Carolina, for her headaches.  

Service medical records show that the veteran was seen on 
October 1, 1975, with complaints of a cold with headaches; 
the impression was flu syndrome.  On October 21, 1975, the 
veteran was seen with complaints of nausea and headaches; the 
impression was acute viral syndrome.  When seen on October 
22, 1975 with complaints of headaches, the veteran was 
diagnosed with acute sinusitis.  She was next seen in 
November 1975 for complaints of nausea, vomiting and 
headaches; the impression was sinusitis.  The veteran was 
also seen in December 1975 for complaints of headaches, but 
no impression was recorded.  

Post service medical records, dated from October 1981 through 
August 2002, show that the veteran has received treatment for 
and diagnosed with migraine headaches.  A private treatment 
report, dated in June 1983, noted that the veteran was seen 
for complaints of headaches and nausea; the assessment was 
headache.  Subsequent treatment reports, dated in November 
1986, March 1988 and November 1993, all reflect complaints of 
headaches.  On the occasion of a VA examination in February 
1995, it was noted that the veteran's past medical history 
was significant for migraines; medications included Imitrex 
and Cafergot.  The veteran reported a history of headaches; 
she reported having headaches "even when she was a child."  
The impression was migraine that is currently inadequately 
treated.  

Received in November 2003 was a VA outpatient treatment 
report, dated in March 1977, showing that the veteran was 
seen for an optometry evaluation with complaints of headaches 
when reading.  

The Board notes that governing regulations provide that VA's 
duty to assist includes conducting a thorough and 
contemporaneous examination of the veteran that takes into 
account the records of prior examinations and treatment.  See 
Green v. Derwinski, 1 Vet. App. 121 (1991); 38 C.F.R. § 3.326 
(2003).  Moreover, the VCAA requires that VA provide a 
medical examination or, obtain a medical opinion, when such 
an examination or opinion is necessary to make a decision on 
the claim.  See 38 U.S.C.A. § 5103A(d) (West 2002).  

In this regard, while a review of the record on appeal shows 
the veteran was afforded a VA examination back in February 
1995 in which she was diagnosed with headaches, the VA 
examiner stated that the veteran's medical records were not 
available at the time of the examination.  Green, supra.  
Moreover, the examiner did not provide a medical opinion as 
to the relationship, if any, between current disability and 
military service.  Specifically, the VA examiner did not 
opine as to whether it was at least as likely as not that the 
veteran's headache disorder was incurred in or aggravated 
during service.  See 38 C.F.R. § 3.303 (2003); Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992).  Therefore, on 
remand, the veteran needs to be schedule for a VA examination 
to obtain such medical opinion evidence from a physician who 
reviewed the veteran's medical history.  See 38 U.S.C.A. 
§ 5103A(d) (West 2002); 38 C.F.R. § 3.326 (2003).  

To ensure that VA has met its duty to assist the claimant in 
developing the facts pertinent to her claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO via the AMC in Washington, D.C., for the 
following actions:

1.  The RO should ask the veteran to 
identify all medical providers who saw 
her for complaints of headaches since her 
discharge from service.  Ask that she 
complete and return the appropriate 
releases (VA Form 21-4142) for the 
medical records of each private care 
provider, to include Dr. Jerry Dodson, 
Charleston, South Carolina, as reported 
on hearing transcript pg 3.  Request all 
private treatment records indicated, and 
associate all received with the file.  If 
any request for private treatment records 
is unsuccessful, notify the veteran 
appropriately.  38 C.F.R. § 3.159(e) 
(2003).  

2.  The RO also must obtain all VA 
clinical records not currently on file 
and associate them with the other 
evidence in the claims file.

3.  The RO should arrange for the veteran 
to be scheduled for an examination by an 
appropriate specialist to determine the 
nature, date of onset and etiology of her 
headaches.  The claims folder must be 
made available to the examiner in 
connection with the examination.  The 
examiner should elicit from the veteran a 
history of her headache symptoms prior to 
service, during service, and after 
service.  Any indicated tests should be 
undertaken.  The examiner should provide 
a diagnosis for any current chronic 
headache disorder and express an opinion 
as to the date of onset and etiology of 
any diagnosed chronic headache disorder.  
The examiner should comment as to the 
relationship, if any, between any current 
headache disorder and the veteran's 
complaints of headaches noted in the 
service medical records. 

4.  Following completion of the requested 
development, the RO should readjudicate 
the issue of entitlement to service 
connection for migraine headaches.  If 
the determination remains adverse to the 
veteran in any way, she and her 
representative should be furnished a 
Supplemental Statement of the Case 
(SSOC).  An appropriate period of time 
should be allowed for response.  

Thereafter, the case should be returned to the Board for 
further appellate consideration.  The purposes of this REMAND 
are to further develop the record and to accord the veteran 
due process of law.  By this REMAND, the Board does not 
intimate any opinion as to the merits of the case, either 
favorable or unfavorable.  No action is required of the 
veteran until she is notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                     
______________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



